IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               September 17, 2009
                                 No. 08-11134
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

MICHAEL TODD JONES

                                            Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:08-CV-166


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
      In 1986, Michael Todd Jones, Texas prisoner # 419729, was convicted of
aggravated robbery and sentenced to 30 years of imprisonment. He filed the
instant petition pursuant to 28 U.S.C. § 2254 to challenge (1) his loss of good
time credits upon revocation of parole and (2) the denial of time credit (a) for
completion of his G.E.D, and (b) under the Prison Management Act (PMA). The
district court construed Jones’s § 2254 petition as a 28 U.S.C. § 2241 petition and


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11134

denied it. The district court found that the petition was procedurally barred and
that, even if it was not procedurally barred, Jones could not prevail on the
merits.
      Jones seeks a certificate of appealability (COA) but also argues that a COA
is not required for this appeal. The latter assertion is correct. The district court
did not err in construing Jones’s petition as a § 2241 petition, see United States
v. Gabor, 905 F.2d 76, 77-78 (5th Cir. 1990), and Jones is not required to obtain
a COA to appeal the denial of his § 2241 petition, see Padilla v. United States,
416 F.3d 424, 425 (5th Cir. 2005).
      Jones does not contest the district court’s procedural bar ruling. He has
therefore abandoned the threshold issue in this appeal. Hughes v. Johnson, 191
F.3d 607, 613 (5th Cir. 1999); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      Jones’s complaint that he was not given an adequate opportunity to
respond to the district court’s ruling is without merit.
      AFFIRMED.




                                         2